PER CURIAM: *
Rosalinda Miranda, federal prisoner # 79975-079, appeals the dismissal of her 28 U.S.C. § 2241 petition, which challenged her 1998 drug conspiracy conviction and sentence. She challenged her conviction and sentence pursuant to United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005).
Because Miranda challenged errors that occurred at or before sentencing, her claim could not be asserted in a § 2241 petition. See Tolliver v. Dobre, 211 F.3d 876, 877 (5th Cir.2000). Moreover, her Booker claim may not proceed under the savings clause of 28 U.S.C. § 2255. See Padilla v. United States, 416 F.3d 424, 426-27 (5th Cir.2005). Accordingly, the district court’s dismissal of Miranda’s § 2241 petition is AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.